—Order, Supreme Court, New York County (Ira Gammerman, J.), entered July 17, 1997, which, inter alia, granted defendant-respondent’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
In this action to enforce an unsatisfied judgment for unpaid wages against shareholders in the employer corporation, plaintiffs’ mere allegation that defendant was an owner of the corporation does not, without more, raise a triable issue as to whether he was an employer for purposes of Labor Law §§ 190 and 650. Additionally, the IAS Court properly found defendant-respondent was not a shareholder of the corporation at the time plaintiffs’ claims accrued. Concur—Rosenberger, J. P., Nardelli, Williams and Rubin, JJ.